Title: From Thomas Jefferson to Robert Gourlay, 30 March 1802
From: Jefferson, Thomas
To: Gourlay, Robert


            Sir
              Washington Mar. 30. 1802.
            In a letter to mr Jennings of July 21. 1801. I acknoleged the reciept of his of Feb. 21. and your’s of Feb. 22. and of the authenticated copies of the will, and I prayed him to ask you to consider that as an answer to your letter, as I must now request you to communicate this for his satisfaction my occupations obliging me to these abridgments of private duty. mr Philip L. Grymes, uncle of mr Randolph’s legatees, is lately appointed their guardian. a worthier or more responsible person could not have been appointed. I have therefore this day sent to him the parchment copy of mrs Randolph’s will, and to Windham Grymes the copy authenticated in paper. I have informed them of the paiment of the bill on Govan for £100. by my correspondents in Richmond to mr Edmund Randolph, and that not having drawn on you for the £200. as permitted by your letter, that was now at mr Grymes’s disposition. as he is become the legal, so is he the safest depository of whatever you may have to remit for the children. mr Randolph, tho’ having the kindest dispositions in their favor, is under such difficulties that he would doubtless rather avoid any agency in their pecuniary interests. these being now put into safe hands, and with one who has much more time to attend to the duties of a guardian, than is at my command, I hope I have done the best for the wishes of my deceased friend, which was in my power. I pray you to accept for yourself and mr Jennings, assurances of my respect and consideration.
            Th: Jefferson
           